            Case 1:21-cv-00191-CRC Document 1 Filed 01/21/21 Page 1 of 19




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

SEMIRA TESFAI                               *
8757 Georgia Avenue, Suite 400              *
Silver Spring, Maryland 20910               *
                                            *
        Plaintiff,                          *
                                            *
       v.                                   *
                                            *   Case No.:
PLANNED LIFESTYLE SERVICES, INC.            *
150 Smith Road, 2nd Floor                   *
Parsippany, New Jersey 07054                *
                                            *
SERVE:          Corporation Service Company *
                1090 Vermont Avenue, NW     *
                Washington, DC 20005        *
                                            *
        Defendant.                          *
******************************************************************************
                    CLASS AND COLLECTIVE ACTION COMPLAINT

       Plaintiff Semira Tesfai (“Named Plaintiff”), on behalf of herself and all others similarly

situated individuals Class Plaintiffs (collectively “Class Plaintiffs”), by and through undersigned

counsel, hereby sets forth and alleges this collective/class action against Defendant Planned

Lifestyle Services, Inc. (“Defendant”) and alleges as follows:

                          CLAIMS, JURISDICTION, AND VENUE

       1.       This action is brought by Named Plaintiff, individually and on behalf of the other

similarly situated Class Plaintiffs seeking unpaid wages, back-pay, restitution, liquidated damages,

reasonable attorney’s fees and costs, and all related penalties and damages under the Fair Labor

Standards Act (“FLSA”), the D.C. Wage Payment and Wage Collection Act (“DCWPA”), the D.C.

Minimum Wage Act Revision Act (“DCMWA”), the Maryland Wage Hour Law (“MWHL”), and

the Maryland Wage Payment Collection Law (“MWPCL”).
            Case 1:21-cv-00191-CRC Document 1 Filed 01/21/21 Page 2 of 19




       2.       This Court has federal question jurisdiction pursuant to 29 U.S.C. § 1331, based

upon the claims brought under the FLSA, 29 U.S.C. § 201, et seq.

       3.       The United States District Court for the District of Columbia has personal

jurisdiction because during the period relevant to this action (January 2018 through the date of

judgment in this action) Defendant operated as a business entity providing concierge and/or front

desk employee staffing for apartment buildings, condominiums, and other properties in the District

of Columbia, as well as the State of Maryland and other states and jurisdictions.

       4.       The acts and omissions giving rise to this action occurred primarily in the District

of Columbia and the State of Maryland.

       5.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), inasmuch as

Defendant conducted business within the District of Columbia, and the substantial part of the

events or omissions giving rise to these claims occurred in this District.

       6.       The claims for violations of the DCWPA and DCMWA are based upon the statutory

law of the District of Columbia.

       7.       The claims for violations of the MWHL and MWPCL are based upon the statutory

law of the State of Maryland.

       8.       Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367 for the pendent state

claims because they arise out of the same nucleus of operative fact as the FLSA claims.

       9.       All alleged causes of action can be determined in this judicial proceeding and will

provide judicial economy, fairness, and convenience for the parties.

                                            PARTIES

       10.      Named Plaintiff is an adult resident of the State of Maryland.

       11.      Named Plaintiff and the Class Plaintiffs were employed by Defendant to perform
          Case 1:21-cv-00191-CRC Document 1 Filed 01/21/21 Page 3 of 19




concierge and/or front desk employee employment services for the benefit of Defendant at

apartment buildings, condominiums, and other properties in the District of Columbia and the

State of Maryland.

        12.       The FLSA collective action Opt-In and Putative Plaintiffs consist of individuals

who did work or have worked for Defendant as concierge and/or front desk employee employment

services for the benefit of Defendant at apartment buildings, condominiums, and other properties

in the District of Columbia and/or the State of Maryland during the period January 2018 through

the date of judgment in this action.

        13.       The DCWPA and DCMWA Rule 23 proposed class action members consist of

individuals who did work or have worked for Defendant as concierge and/or front desk employee

employment services for the benefit of Defendant at apartment buildings, condominiums, and other

properties in the District of Columbia during the period January 2018 through the date of judgment

in this action.

        14.       The MWHL and MWPCL Rule 23 proposed class action members consist of

individuals who did work or have worked for Defendant as concierge and/or front desk employee

employment services for the benefit of Defendant at apartment buildings, condominiums, and other

properties in the State of Maryland during the period January 2018 through the date of judgment

in this action.

        15.       Defendant is a corporation formed under the laws of New Jersey that, at all times

relevant to this action, was registered to conduct business operations within the jurisdictional limits

of the District of Columbia and the State of Maryland.

        16.       At all times relevant to this action, Defendant has operated as a business entity

providing concierge and/or front desk employee staffing for apartment buildings, condominiums,
          Case 1:21-cv-00191-CRC Document 1 Filed 01/21/21 Page 4 of 19




and other properties in the District of Columbia, the State of Maryland, and several other states

and jurisdictions in the United States.

        17.     At all times relevant to this action, Defendant supervised, managed, and directed

the employment of the Named Plaintiff and all other Class Plaintiffs.

        18.     At all times relevant to this action, Defendant had the power to hire, fire, suspend,

fine, direct, or alter the employment duties or responsibilities for the Named Plaintiff and all other

Class Plaintiffs.

        19.     At all times relevant to this action, Defendant established and enforced payroll

policies and procedures that resulting in wage payment deductions and/or statutory violations

causing wages to now be due and owing to the Named Plaintiff and the Class Plaintiffs.

                                           COVERAGE

        20.     At all times material to this action, Defendant qualified as the employer of the

Named Plaintiff and the Class Plaintiffs within the defined scope of the FLSA, 29 U.S.C. § 203(d).

        21.     At all times material to this action, the Named Plaintiff and each of the Class

Plaintiffs were individual employees within the scope of the FLSA, 29 U.S.C. §§ 206 and 207.

        22.     At all times material to this action, Defendant qualified as an enterprise engaged in

commerce or the production of goods for commerce as defined by the FLSA, 29 U.S.C. §§ 203(s),

203(r), in that said enterprise has had employees engaged in commerce or in the production of

goods for commerce, or employees handling, selling, or otherwise working on goods or materials

that have been moved in or produced for commerce by any person, and in that said enterprise has

had and has an annual gross volume of sales made or business done of not less than $500,000.

                                  FACTUAL ALLEGATIONS
        23.     During the period of about 2018 through 2019, Named Plaintiff was employed by

Defendant to perform concierge and/or front desk employee duties for the benefit of Defendant
         Case 1:21-cv-00191-CRC Document 1 Filed 01/21/21 Page 5 of 19




at apartment buildings, condominiums, and other properties contracted by Defendant in the

District of Columbia and the State of Maryland.

       24.    During the period of at least 2018 through the present, the Class Plaintiffs are or

have been employed by Defendant to perform concierge and/or front desk employee duties for

the benefit of Defendant at apartment buildings, condominiums, and other properties contracted

by Defendant in the District of Columbia and the State of Maryland.

       25.    During the period of her employment, Defendant paid Named Plaintiff as an

hourly employee.

       26.    During the period of their employment, Defendant paid the Class Plaintiffs as

hourly employees.

       27.    During the period relevant to this action, Named Plaintiff regularly and

customarily worked 4-7 shifts per week.

       28.    During the period relevant to this action, the number of shifts the Class Plaintiffs

worked each week varied from week to week.

       29.    During the period relevant to this action, Named Plaintiff customarily worked 36-

56 or more hours per week.

       30.    During the period relevant to this action, the Class Plaintiffs regularly and

customarily worked more than 40 hours per week.

       31.    At all times relevant to this action, Defendant had actual knowledge of all hours

Named Plaintiff worked each week including knowledge of overtime Named Plaintiff worked

over 40 hours per week.

       32.    At all times relevant to this action, Defendant had actual knowledge of all hours

the Class Plaintiffs worked each week including knowledge of overtime Class Plaintiffs worked
         Case 1:21-cv-00191-CRC Document 1 Filed 01/21/21 Page 6 of 19




over 40 hours per week.

       33.     While employed, Defendant implemented and enforced a payroll practice or

policy that deducted minutes and hours Named Plaintiff worked per shift exceeding 8 hours.

This policy reduced Named Plaintiff down to 8 or less hours per shift, notwithstanding that

Named Plaintiff regularly and customarily worked more than 8 hours per shift.

       34.     During the period relevant to this action, Defendant implemented and enforced a

class-wide payroll practice or policy that deducted minutes and hours the Class Plaintiffs worked

per shift exceeding 8 hours. This policy reduced the Class Plaintiffs down to 8 or less hours or

less per shift, notwithstanding that the Class Plaintiffs regularly and customarily worked more

than 8 hours per shift.

       35.     While employed, Defendant implemented and enforced a payroll practice or

policy that automatically deduced 1 hour from the hours Named Plaintiff worked per shift for a

meal or break period.

       36.     While employed, Defendant automatically deducted 1 hour from the hours

Named Plaintiff worked per shift for a meal or break period even though Named Plaintiff did

not cease performing compensable work duties during the shift or otherwise cease performing

compensable work duties for a meal or break period.

       37.     During the period relevant to this action, Defendant implemented and enforced a

class-wide payroll practice or policy that automatically deducted 1 hour from the hours the Class

Plaintiffs worked per shift for a meal or break period.

       38.     During the period relevant to this action, Defendant implemented and enforced a

class-wide payroll policy that automatically deducted 1 hour from the hours the Class Plaintiffs

worked per shift for a meal or break period event though the Class Plaintiffs did not regularly or
         Case 1:21-cv-00191-CRC Document 1 Filed 01/21/21 Page 7 of 19




customarily cease performing compensable work duties during the shift or otherwise cease

performing compensable work duties for a meal or break period.

        39.   As a result of Defendant’s payroll policies and practices, Defendant failed to pay

Plaintiff any wages for hours deducted by way of (i) shaving compensable work hours exceeding

8 hours per shift and (ii) deducting compensable work hours for fictional meal or break periods.

        40.   As a result of Defendant’s class-wide payroll policies and practices, Defendant

failed to pay the Class Plaintiffs any wages for hours deducted by way of (i) shaving

compensable work hours exceeding 8 hours per shift and (ii) deducting compensable work hours

for fictional mean or break periods.

        41.   As a result of Defendant’s payroll policies and practices, Defendant failed to pay

Named Plaintiff all wages due and owing for all compensable non-overtime hours worked each

week.

        42.   As a result of Defendant’s payroll policies and practices, Defendant failed to pay

Named Plaintiff all time-and-one-half overtime wages due and owing for all compensable

overtime worked over 40 hours per week.

        43.   As a result of Defendant’s class-wide payroll policies and practices, Defendant

failed to pay the Class Plaintiffs all wages due and owing for all compensable non-overtime

hours worked each week.

        44.   As a result of Defendant’s class-wide payroll policies and practices, Defendant

failed to pay the Class Plaintiffs all time-and-one-half overtime wages due and owing for all

compensable overtime worked over 40 hours per week.

        45.   Defendants has willfully violated the statutory wage payment rights of the Named

Plaintiff and the Class Plaintiffs under the FLSA, District of Columbia law, and Maryland law
         Case 1:21-cv-00191-CRC Document 1 Filed 01/21/21 Page 8 of 19




resulting in damages now owed by Defendant to the Named Plaintiff and the Class Plaintiffs in

the form of unpaid wages, statutory liquidated damages, attorneys’ fees and costs, prejudgment

interest, and other damages permitted Federal, District of Columbia, and/or Maryland law.

                       FLSA COLLECTIVE ACTION ALLEGATIONS
       46.     Named Plaintiff bring her count for violations of the FLSA as a collective action

pursuant to 29 U.S.C. § 216(b), on behalf of herself and all similarly situated employees.

       47.     Similarly situated employees, for purposes of the FLSA collective action claims,

include individuals who work or have worked for Defendant as a concierge and/or front desk

employee at properties contracted by Defendant at any time within the three (3) year period prior

to joining this lawsuit under 29 U.S.C. § 216(b), who were (i) paid by Defendant on an hourly

basis and (ii) were not paid by Defendant at the time-and-one-half rate owed for all overtime

worked over forty (40) hours per week as required by the FLSA time-and-one-half overtime

compensation mandate.

       48.     Pursuit of this action collectively will provide the most efficient mechanism for

adjudicating the claims of the Named Plaintiff and the Class Plaintiffs.

       49.     Named Plaintiff requests she be permitted to serve as representative of those who

consent to participate in this action, and that this action be conditionally certified as a collective

action pursuant to 29 U.S.C. § 216(b).

       50.     Pursuant to 29 U.S.C. § 216(b), by acting as the named plaintiffs in this action, the

Named Plaintiff hereby notifies this Court and Defendant in writing that she affirmatively consents

to be a plaintiff in this collective action lawsuit and to seek recovery of unpaid FLSA wages and

damages against Defendant as sought in this action.

         MWHL/MWPCL/DCMWA/DCWPA CLASS ACTION ALLEGATIONS

       51.     Named Plaintiff bring her state law counts for violations of the MWHL, MWPCL,
         Case 1:21-cv-00191-CRC Document 1 Filed 01/21/21 Page 9 of 19




DCMWA, and DCWPA as a class action (in sub-classes for each relevant statute) pursuant to

Rule 23(a) and (b)(3) of the Federal Rules of Civil Procedure, on behalf of herself and all

similarly situated employees, for relief to redress and remedy Defendant’s violations of the

MWHL, MWPCL, DCMWA and DCWPA.

       52.     Pursuit of this action as a class will provide the most efficient mechanism for

adjudicating the claims of the Named Plaintiff and the Class Plaintiffs.

       53.     The Proposed Sub-Classes:

               i.      The MWPCL Sub-Class:          All individuals who work or have worked

for Defendant as a concierge and/or front desk employee at properties contracted by Defendant

in the State of Maryland at any time within the three (3) year period prior to the filing of this

lawsuit who were (i) paid on an hourly basis and (ii) were not paid all wages due and owing for

work duties performed in the State of Maryland as a result of Defendant’s class-wide payroll

practice of (i) shaving shift minutes and/or hours worked exceeding 8 per shift and/or (ii) who

were subject to automatic otherwise compensable wage deductions assessed by Defendant for

false or fictitious meal or break periods.

               ii.     The DCWPA Sub-Class:          All individuals who work or have worked

for Defendant as a concierge and/or front desk employee at properties contracted by Defendant

in the District of Columbia at any time within the three (3) year period prior to the filing of this

lawsuit who were (i) paid on an hourly basis and (ii) were not paid all wages due and owing for

work duties performed in the District of Columbia as a result of Defendant’s class-wide payroll

practice of (i) shaving shift minutes and/or hours worked exceeding 8 per shift and/or (i i) who

were subject to automatic otherwise compensable wage deductions assessed by Defendant for

false or fictitious meal or break periods.
           Case 1:21-cv-00191-CRC Document 1 Filed 01/21/21 Page 10 of 19




       iii.    The MWHL Sub-Class:             All individuals who work or have worked for

Defendant as a concierge and/or front desk employee at properties contracted by Defendant in

the State of Maryland at any time within the three (3) year period prior to the filing of this lawsuit

who were (i) paid on an hourly basis and (ii) were not paid all time-and-one-half overtime wages

due and owing per Maryland law for work duties performed in the State of Maryland as a result

of Defendant’s class-wide payroll practice of (i) shaving shift minutes and/or hours worked

exceeding 8 per shift and/or (ii) who were subject to automatic otherwise compensable wage

deductions assessed by Defendant for false or fictitious meal or break periods.

       iv.     The MWHL Sub-Class:             All individuals who work or have worked for

Defendant as a concierge and/or front desk employee at properties contracted by Defendant in

the District of Columbia at any time within the three (3) year period prior to the filing of this

lawsuit who were (i) paid on an hourly basis and (ii) were not paid all time-and-one-half overtime

wages due and owing per District of Columbia law for work duties performed in the District of

Columbia as a result of Defendant’s class-wide payroll practice of (i) shaving shift minutes

and/or hours worked exceeding 8 per shift and/or (ii) who were subject to automatic otherwise

compensable wage deductions assessed by Defendant for false or fictitious meal or break

periods.

       54.     Numerosity: The proposed class is so numerous that the joinder of all such

persons is impracticable, and the disposition of their claims as a class will benefit the parties and

the Court. While the exact number of Class Plaintiffs is unknown to the Named Plaintiff at this

time, upon information and belief, the class comprises at least fifty (50) individuals.

       55.     Common Questions Predominate: There is a well-defined commonality of interest

in the questions of law and fact involving and affecting the proposed class, and these common
         Case 1:21-cv-00191-CRC Document 1 Filed 01/21/21 Page 11 of 19




questions of law and fact predominate over any questions affecting members of the proposed

class individually, in that the Named Plaintiff all Class Plaintiffs have been harmed by

Defendant’s common and class-wide payroll practices of (i) shaving compensable work hours

exceeding 8 hours per shift and/or (ii) automatically deducting compensable work hours for false

or fictional meal or break periods.

       56.     Typicality: The claims of the Named Plaintiff are typical of the claims of the Class

Plaintiffs and the relief sought by the Named Plaintiff is typical of the relief which would be

sought by each of the Class Members in separate actions.

       57.     All Class Plaintiffs were subject to the same common and class-wide unlawful

compensation practices perpetrated by Defendant, as alleged herein.

       58.     Defendant’s common and class-wide unlawful compensation policies and

practices affected the Named Plaintiff and all Class Plaintiffs similarly.

       59.     Named Plaintiff and the Class Plaintiffs sustained similar losses, injuries, and

damages arising from the same unlawful and class-wide payroll policies and practice perpetrated

by Defendants.

       60.     Adequacy of Representation: Named Plaintiff and the Class Plaintiff, individually

and collectively, can fairly and adequately protect the interests of all members of the proposed

class, and there are no known conflicts of interest between any of the Named Plaintiff and any

of the Class Plaintiffs.

       61.     Named Plaintiff has retained counsel who is experienced and competent in both

wage and hour law and complex class action litigation.

       62.     Superiority: A class action is superior to other available means for the fair and

efficient adjudication of this controversy.      Individual joinder of all Class Plaintiffs is
         Case 1:21-cv-00191-CRC Document 1 Filed 01/21/21 Page 12 of 19




impracticable. Class action treatment will permit a large number of similarly situated persons

to prosecute their common claims in a single forum simultaneously, efficiently, and without the

unnecessary duplication of effort and expense that numerous individual actions engender.

Because the losses, injuries and damages suffered by each of the individual Class Plaintiffs may

be small for some in the sense pertinent to the class action analysis, the expenses and burden of

individual litigation would make it extremely difficult or impossible for the individual Class

Plaintiffs to redress the wrongs done to them.

       63.     Further, important public interests will be served by addressing the matter as a

class action. The cost to the court system and the public for the adjudication of individual

litigation and claims would be substantially greater than if the claims are treated as a class action.

Prosecution of separate actions by individual members of the proposed class would create a risk

of inconsistent and/or varying adjudications with respect to the individual members of the class,

establishing incompatible standards of conduct for Defendant, and resulting in the impairment

of Class Plaintiffs’ rights and the disposition of their interests through actions to which they are

not parties. The issue in this action can be decided by means of common, class-wide proof. In

addition, if appropriate, the Court can and is empowered to fashion methods to efficiently

manage this action as a class action.

       64.     Public Policy Considerations: Defendant violated Maryland and District of

Columbia wage payment laws. Just as current employees are often afraid to assert their rights

out of fear of direct or indirect retaliation, former employees may also be fearful of bringing

claims because doing so can harm their employment, future employment, and future efforts to

secure employment. Class action lawsuits provide Class Plaintiffs who are not named in the

Complaint a degree of anonymity, which allows for vindication of their rights while eliminating
          Case 1:21-cv-00191-CRC Document 1 Filed 01/21/21 Page 13 of 19




or reducing these risks.

                                            COUNT I
                      Violation of the FLSA Overtime Compensation Mandate

         65.      Named Plaintiff incorporates by reference all preceding paragraphs as if the same

were repeated here verbatim.

         66.      Pursuant to the FLSA, employers must pay non-exempt employees such as Named

Plaintiff and the Class Plaintiffs at the rate of one-and-one-half times (1.5x) their regular hourly

rate for overtime worked over 40 hours per week.

         67.      As set forth above, Defendant failed to pay Named Plaintiff and the Class Plaintiffs

at the FLSA required rate of one-and-one-half times (1.5x) their regular hourly rate for all overtime

worked over 40 hours per week.

         68.      On information and belief, Defendant had actual knowledge that its failure to pay

Named Plaintiff and the Class Plaintiffs at the FLSA required rate of one-and-one-half times (1.5x)

their regular hourly rate for all overtime worked over 40 hours per week was in direct violation of

Named Plaintiff and the Class Plaintiffs’ FLSA rights.

         69.      The foregoing conduct, as alleged above, constitutes willful violations of the FLSA

which permits the recovery of unpaid overtime wages for up to three (3) years, rather than two (2)

years.

         70.      Named Plaintiff and the Class Plaintiffs seek to recover from Defendant the

following damages:

               a. Unpaid wages due and owing for compensable work duties performed over 40

                  hours per week;

               b. Statutory liquidated damages;

               c. Attorneys’ fees and costs; and
        Case 1:21-cv-00191-CRC Document 1 Filed 01/21/21 Page 14 of 19




             d. All other legal and equitable relief as the Court deems just and proper.

                                       COUNT II
                  Violation of the DCMWA Overtime Compensation Mandate

       71.      Named Plaintiff incorporates by reference all preceding paragraphs as if the same

were repeated here verbatim.

       72.      Pursuant to the DCMWA, employers must pay non-exempt employees performing

work duties in the District of Columbia, such as Named Plaintiff and the Class Plaintiffs, at the

rate of one-and-one-half times (1.5x) their regular hourly rate for overtime worked over 40 hours

per week.

       73.      As set forth above, Defendant failed to pay Named Plaintiff and the Class Plaintiffs

at the DCMWA required rate of one-and-one-half times (1.5x) their regular hourly rate for all

overtime worked over 40 hours per week in weeks Named Plaintiff and the Class Plaintiffs

performed compensable work duties in the District of Columbia.

       74.      On information and belief, Defendant had actual knowledge that its failure to pay

Named Plaintiff and the Class Plaintiffs at the DCMWA required rate of one-and-one-half times

(1.5x) their regular hourly rate for all overtime worked over 40 hours per week in weeks in which

compensable work was performed in the District of Columbia was in direct violation of Named

Plaintiff and the Class Plaintiffs’ DCMWA rights.

       75.      The foregoing conduct, as alleged above, constitutes willful violations of the

DCMWA overtime compensation mandate.

       76.      Named Plaintiff and the Class Plaintiffs seek to recover from Defendant the

following damages:

             a. Unpaid wages due and owing for compensable work duties performed over 40

                hours per week in weeks Named Plaintiff and/or the Class Plaintiffs performed
         Case 1:21-cv-00191-CRC Document 1 Filed 01/21/21 Page 15 of 19




                 compensable work duties in the District of Columbia;

              b. Statutory liquidated damages;

              c. Attorneys’ fees and costs; and

              d. All other legal and equitable relief as the Court deems just and proper.

                                         COUNT III
                    Violation of the MWHL Overtime Compensation Mandate

        77.      Named Plaintiff incorporates by reference all preceding paragraphs as if the same

were repeated here verbatim.

        78.      Pursuant to the MWHL, employers must pay non-exempt employees performing

work duties in the State of Maryland, such as Named Plaintiff and the Class Plaintiffs, at the rate

of one-and-one-half times (1.5x) their regular hourly rate for overtime worked over 40 hours per

week.

        79.      As set forth above, Defendant failed to pay Named Plaintiff and the Class Plaintiffs

at the MWHL required rate of one-and-one-half times (1.5x) their regular hourly rate for all

overtime worked over 40 hours per week in weeks Named Plaintiff and the Class Plaintiffs

performed compensable work duties in the State of Maryland.

        80.      On information and belief, Defendant had actual knowledge that its failure to pay

Named Plaintiff and the Class Plaintiffs at the MWHL required rate of one-and-one-half times

(1.5x) their regular hourly rate for all overtime worked over 40 hours per week in weeks in which

compensable work was performed in the State of Maryland was in direct violation of Named

Plaintiff and the Class Plaintiffs’ MWHL rights.

        81.      The foregoing conduct, as alleged above, constitutes willful violations of the

MWHL overtime compensation mandate.

        82.      Named Plaintiff and the Class Plaintiffs seek to recover from Defendant the
        Case 1:21-cv-00191-CRC Document 1 Filed 01/21/21 Page 16 of 19




following damages:

       a.      Unpaid wages due and owing for compensable work duties performed over 40

               hours per week in weeks Named Plaintiff and/or the Class Plaintiffs performed

               compensable work duties in the State of Maryland;

       b.      Statutory liquidated damages;

       c.      Attorneys’ fees and costs; and

       d.      All other legal and equitable relief as the Court deems just and proper.

                                         COUNT IV
                      Violation of the DCWPA Wage Payment Mandate

       83.     Named Plaintiff incorporates by reference all preceding paragraphs as if the same

were repeated here verbatim.

       84.     Pursuant to the DCWPA, employers must pay employees performing work duties

in the District of Columbia, such as Named Plaintiff and the Class Plaintiffs, full and timely

payment of all wages due and owing for all compensable work duties performed each week.

       85.     As set forth above, Defendant failed to pay Named Plaintiff and the Class Plaintiffs

full and timely payment of all wages due and owing for all compensable work duties performed

by Named Plaintiff and the Class Plaintiffs in the District of Columbia.

       86.     On information and belief, Defendant had actual knowledge that its failure to pay

Named Plaintiff and the Class Plaintiffs full and timely payment of all wages due and owing for

all compensable work was performed in the District of Columbia was in direct violation of Named

Plaintiff and the Class Plaintiffs’ DCWPA rights.

       87.     The foregoing conduct, as alleged above, constitutes willful violations of the

DCWPA timely wage payment mandate.

       88.     Named Plaintiff and the Class Plaintiffs seek to recover from Defendant the
        Case 1:21-cv-00191-CRC Document 1 Filed 01/21/21 Page 17 of 19




following damages:

             a. Unpaid wages due and owing for compensable work duties performed in weeks

                Named Plaintiff and/or the Class Plaintiffs performed compensable work duties in

                the District of Columbia;

             b. Statutory liquidated damages;

             c. Attorneys’ fees and costs; and

             d. All other legal and equitable relief as the Court deems just and proper.

                                          COUNT IV
                       Violation of the DCWPA Wage Payment Mandate

       89.      Named Plaintiff incorporates by reference all preceding paragraphs as if the same

were repeated here verbatim.

       90.      Pursuant to the MWPCL, employers must pay employees performing work duties

in the State of Maryland, such as Named Plaintiff and the Class Plaintiffs, full and timely payment

of all wages due and owing for all compensable work duties performed each week.

       91.      As set forth above, Defendant failed to pay Named Plaintiff and the Class Plaintiffs

full and timely payment of all wages due and owing for all compensable work duties performed

by Named Plaintiff and the Class Plaintiffs in the State of Maryland.

       92.      On information and belief, Defendant had actual knowledge that its failure to pay

Named Plaintiff and the Class Plaintiffs full and timely payment of all wages due and owing for

all compensable work was performed in the State of Maryland was not in good faith, was not the

product of a bona fide dispute, and was in direct violation of Named Plaintiff and the Class

Plaintiffs’ MWPCL rights.

       93.      The foregoing conduct, as alleged above, constitutes willful violations of the

MWPCL timely wage payment mandate.
         Case 1:21-cv-00191-CRC Document 1 Filed 01/21/21 Page 18 of 19




       94.      Named Plaintiff and the Class Plaintiffs seek to recover from Defendant the

following damages:

             e. Unpaid wages due and owing for compensable work duties performed in weeks

                Named Plaintiff and/or the Class Plaintiffs performed compensable work duties in

                the State of Maryland;

             f. Statutory liquidated damages;

             g. Attorneys’ fees and costs; and

             h. All other legal and equitable relief as the Court deems just and proper.

                                           RELIEF SOUGHT

       WHEREFORE, Named Plaintiff, and all those similarly situated Class Plaintiffs,

collectively pray that this Honorable Court:

       1. Issue an Order certifying this action as a collective action under the FLSA, and

designate Named Plaintiff as the representative of all those similarly situated under the FLSA

collective action;

       2. Issue an Order certifying this action as a class action under the MWHL, MWPCL,

DCMWA and DCWPA, and designate Named Plaintiff as the representative on behalf of all those

similarly situated under the MWHL, MWPCL, DCMWA and DCWPA classes;

       3. Award Named Plaintiff and all those similarly situated Class Plaintiffs actual damages

in the amount of all wages found due to Plaintiff and those similarly situated Class Plaintiffs and

statutory plus an award of liquidated damages as provided by the FLSA, MWHL, MWPCL,

DCMWA, and DCWPA;

       4. Award Named Plaintiff and all those similarly situated Class Plaintiffs pre- and post-

judgment interest at the statutory rate;
         Case 1:21-cv-00191-CRC Document 1 Filed 01/21/21 Page 19 of 19




       5. Award Named Plaintiff and all those similarly situated Class Plaintiffs attorneys’ fees,

costs, and disbursements calculated at Salazar Index Rates; and

       6. Award Named Plaintiff and all those similarly situated Class Plaintiffs further legal

and/or equitable relief as this Court deems necessary, just and proper.

       Dated: January 21, 2021               Respectfully submitted,

                                             /s/ Gregg C. Greenberg____________
                                             Gregg C. Greenberg, Bar No. MD17291
                                             ZIPIN, AMSTER & GREENBERG, LLC
                                             8757 Georgia Avenue, Suite 400
                                             Silver Spring, Maryland 20910
                                             (301) 587-9373 (ph)
                                             Email: GGreenberg@ZAGFirm.com

                                             Attorneys for Plaintiff and the Class/Collective
